PER CURIAM:
The claimant brought this action for funds that were misappropriated from his inmate account at the Mt. Olive Correctional Complex, a facility of the respondent.
The claimant states that on or about June 5, 1997, at approximately 12:56 p.m., an unidentified person spent $73.45 from his inmate trustee account to purchase goods from the state commissary.
The respondent’s normal practice was to allow inmates to access their accounts by means of an inmate identification card for purchases at the commissary. It was the respondent’s position that several inmates had been altering inmate identification cards for the purpose of making illegal purchases at the store. The respondent’s position was that this practice arose as a result of inmates allowing their cards to be altered for the purpose of satisfying debts, and that therefore the respondent would not reimburse inmates for mis-appropriation of inmate funds.
The Court is of the opinion that the respondent was in control and custody of the claimant’s funds, that a bailment existed, and that the respondent was negligent in exercise of its responsibility to oversee aforesaid moneys. Therefore, in view of the foregoing, the Court makes an award in the amount of $73.45.